Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al (US 2018/0225830) in view of Wilson et al (US 2020/0327664)

As to claim 1, Gopinath et al teaches a method for detecting plaque and vessel constriction by processing intracoronary optical coherence tomography (IVOCT) pullback data performed by software executed on a computer, the method comprising:
 inputting IVOCT pullback data from an imaging device ( intracoronary, paragraph [0040]; As the optical fiber is retracted (pulled-back) along the length of the vessel, a plurality of scans or OCT data sets are collected as the probe or a portion thereof rotates. This is referred to as a pullback in one embodiment. These data sets can be used to identify regions of interest such as a stenosis or physiological indicia of a stenosis, paragraph [0044]); 
performing full semantic segmentation of the images from the IVOCT pullback data with a segmentation module (As the probe is retracted (pulled-back) along a length of the vessel, a plurality of scans or OCT data sets are collected as the probe or a portion thereof rotates. These data sets, or collections of frames of image data, can be used to identify regions of interest such as a calcified region, paragraph[0040],[0046],[0106]); 
generating a cross-sectional frame-based image of the images from the segmented IVOCT pullback data with a cross-sectional display(The distance measurements collected using the OCT probe can be processed to generate frames of image data such as cross-sectional views or longitudinal views (L-mode views) of the blood vessel. These images can be processed using one or more image data processing steps or other methods or steps as described herein. The data processing system can include one or more processors and one or more memory storage devices. The data processing system can generate a plurality of edge detection filters suitable for application to a polar image generated using intravascular data such as OCT or ultrasound data, paragraph ,[0045]; note that Gopinath et al teaches the image processing pipeline and associated software modules detect the lumen boundary and calcium plaques imaged using the data collected during a pullback, [0054]) );
 and determining the presence of plaque and vessel constriction by analyzing the cross- sectional frame-based images ( the computing device 40 can access a calcification detection module for detecting the existence of a calcium plaque in a blood vessel. The software can also include or be in communication with user interface software components to toggle views on and off and to display and toggle the various user interface display modes such as stent planning, fly through and other viewing modes. The software modules or programs can include an image data processing pipeline or component modules thereof and one or more graphical user interfaces (GUI). An exemplary image processing pipeline is used for transforming collected OCT data into two dimensional and three dimensional views of blood vessels and stents and calcified regions., paragraph [0050]) . While Gopinath et al meets a number of the limitations of the claimed invention, as pointed out more fully above, Gopinath et al fails to specifically teach the use of  frame-based segmentation module
Specifically, Wilson et al teaches in table 1 the frame based segmentation where Additional preprocessing steps were used to determine the appropriate Region of Interest (ROI) for classification. Lumen and guidewire segmentations were performed using dynamic programming, with corrections. Following lumen boundary detection, images were pixel shifted to create a vertical lumen border and vertically aligned structures within the wall. For all features except lumen morphology, only the first 1.0 mm (200 pixels) of data in the wall was considered, because this was empirically determined to contain the most relevant information (however, in various embodiments, more data (e.g., providing more information) or less data (e.g., which can improve processing speed) can be used). Although most feature processing was performed on (r,θ) images, (x,y) images were used to compute certain features (e.g., lumen morphology), such as examples discussed in Table 1 ( paragraph [0061-0062])and  imaging of intravascular plaques, for example, IVOCT imaging of coronary artery plaque(s). IVOCT (or IVUS, etc.) imaging can comprise a plurality of A-lines sampled in a helical manner, with each full rotation of the IVOCT (etc.) imaging probe referred to herein as a slice or frame. Each A-line can comprise an intensity curve indicating associated intensity values for points along the path of that A-line, and can also be represented as a plurality of pixels or voxels (e.g., in a line in an x-y or r-θ plane of a slice), each pixel or voxel having an associated intensity, paragraph [0111]).Additionally,  Wilson teaches an automated plaque classification can facilitate IVOCT image analysis. The example use case employed hand-crafted features and expansive in vivo and novel ex vivo 3D cryo-image validated datasets to develop machine learning approaches to identify fibrocalcific and fibrolipidic A-lines in IVOCT images. The experimental results suggested using novel 3D and morphological features, a three-class multiclass classifier, mRMR feature selection, and classification noise cleaning using CRFs for optimal performance ( paragraph [0108-0110]). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use the frame based segmentation of the IVOCT as taught by Wilson et al. in Gopinach et al. in order to facilitate fully automated IVOCT plaque characterization for both live-time treatment planning and offline assessment of drug and biologic therapeutics. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Wilson et al teaches the  method according to claim 1, further comprising a frame-based pre-processing module for enhancement, normalization, and resizing of the IVOCT pullback data from the imaging device (Features extracted for A-lines can be any of the features discussed herein, and can comprise one or more lumen morphological features, one or more imaging tissue properties and/or geometric features, one or more A-line peak features, one or more two-dimensional (2D) digital edge and/or texture features, or one or more 3D digital edge and/or texture features. In various embodiments, a larger number of features can be employed initially, and feature selection (e.g., via minimum-redundancy-maximum-relevance (mRMR) or Wilcoxon, etc.) can be employed to select a subset of the larger number of features to be employed in classification. Additionally, features can be normalized, as discussed below, paragraph [0034],[0047],[0060]).
As to claim 3, Wilson et al teaches the  method according to claim 1, further comprising a frame-based post processing module to analyze parameters of the segmented IVOCT pullback data from the frame-based segmentation module (paragraph[0057]; [0070], figure 9).
As to claim 4, Wilson et al teaches the  method according to claim 3, where the parameters are selected from a group including categorical cross-entropy loss, pixel-level accuracy, sensitivity, specificity, optimal threshold, maximum threshold, plaque confusion matrix, 2D Dice overlap coefficients, 1D Dice overlap coefficients, and 1D angular ground truth (confusion matrices , fig 14-16; ground truth, paragraph [0045]).
As to claim 5, Wilson et al teaches the  method according to claim 1, further including a scan-based feature segmentation module to process the segmented IVOCT pullback data from the frame-based segmentation module(a scan frame , paragraph [0041,0057].
As to claim 6, Wilson et al teaches the  method according to claim 5, further generating a Enface scan-based image from the scan-based feature segmented IVOCT pullback data from the scan-based feature segmentation module with a Enface display (Embodiments can employ one or more of the following techniques discussed herein to facilitate classification of vascular plaques: (a) breaking up IVOCT (or IVUS, etc.) data into a logical part for analysis, IVOCT (or IVUS, etc.) A-lines; (b) calculating a large number of features including vascular lumen morphology, optical physics, A-line peaks, and/or 2D (two-dimensional)/3D (three dimensional) digital edge and/or texture features; (c) calculating one or more novel features discussed herein, such as change in lumen area, frame lumen eccentricity, change in frame lumen eccentricity across z, A-line Lumen Eccentricity (ALE), change in ALE across z, Anatomical View Lumen Curvature, R-θ view lumen Curvature, 2D entropy and/or range, 3D Laplacian, Laplacian of Gaussian, High Pass, Sobel, and/or Prewitt; (d) use a classifier calculation engine such as a support vector machine (SVM) or random forest (RF) to classify A-lines; (e) train the A-line classifier; (f) classify A-lines as other, fibro-calcific, or fibro-lipidic; and/or (g) clean the classification results using conditional random fields (CRFs) on the enface images of the vessel wall., paragraph [0031]).
The limitation of claim 7 has been addressed in claim 1 above. 

Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664